Citation Nr: 1223768	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a compound nerve disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for migraine headaches, to include as secondary to in-service dental surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1981 and April 1984 to November 1994. 

These matters come before the Board of Veterans Appeals (Board) from a March 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran testified at a video-conference hearing.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a low back disability and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1982 rating decision, the RO denied service connection for a low back disability on the basis that the Veteran's current low back disability (i.e., low back strain) was not shown to be incurred in or aggravated by service.
 
2.  Evidence added to the record since the August 1982 decision includes supplemental service treatment records.

3.  The evidence of record does not demonstrate a current compound nerve disability.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1982 which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A compound nerve disability was not incurred in, or aggravated by, active service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In January 2009, prior to the initial adjudication of the claim, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for a low back disability, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that was found insufficient in the previous denial.

Moreover, it is noted that in the December 2011 hearing, the presiding Veterans Law Judge inquired as to whether there was any additional outstanding evidence that the Veteran could obtain and submit in support of his claim.  The record does not show that he identified or has since submitted any such evidence.  These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record does not show that the Veteran has been provided a VA examination or opinion with respect to his new and material evidence claim; however, in light of the reopening of the claim below, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless.

In this case, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his compound nerve claim; however, as will be discussed in greater detail below, the record does not contain either evidence of a current disability or an in-service injury or disease.  Plus, the claim may not be granted on a secondary basis as a matter of law.  In such circumstances, there is no duty to obtain a medical examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Legal Criteria

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)


B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, 1 Vet. App. at 57. 

III. Legal Analysis

A.  New and Material Evidence-Low Back

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a low back disability.

The record reflects that in an August 1982 determination, the RO denied service connection for such disability on the basis that, although the Veteran's treatment records showed that he reported a history of recurring back pain in a June 1980 service treatment record, for which no treatment was sought, and that his current low back strain was not shown to be incurred in or aggravated by service.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the August 1982 RO denial includes service treatment records from the Veteran's first period of service (September 1976 to March 1981), including a June 1980 separation report of medical examination which shows that the Veteran reported a history of recurrent back pain since 1975, for which treatment had not been sought.  The evidence also includes a June 1982 VA examination report in which the Veteran complained of experiencing back pain and reported no history of a back injury.  The examiner diagnosed chronic low back strain.

The evidence received since the final August 1982 RO decision includes service treatment records from the Veteran's second period of service (April 1984 to November 1994), including a January 1994 record that shows that the Veteran complained of experiencing low back pain for about a month.  He was assessed as having low back pain.  Also of record are private treatment records that show that the Veteran has been diagnosed with lumbar spondylosis at L4-4 and L5-S1.

The Board notes that the supplemental service department reports (here, the previously unreviewed service treatment records) require reopening of the claim as they constitute new and material evidence as defined in 38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that the evidence received subsequent to the August 1982 RO denial, considered in conjunction with the record as a whole, is new and material and the claim for service connection for a low back disability is reopened.

B.  Service Connection-Compound Nerve Disability

The Veteran asserts that service connection is warranted for a compound nerve disability.  With respect to an in-service injury or disease, service treatment records from either of the Veteran's two periods of service do not show that he ever complained of, or was treated for, a compound nerve disability.  In fact, on his June 1980 separation examination, the Veteran denied a history of neuritis or paralysis and the examiner reported that the Veteran's lower extremities were normal and that he was neurologically normal.  

Moreover, the record also does not show that the Veteran has been diagnosed as having a current compound nerve disability.  The Board notes that the record does show that the Veteran has complained of experiencing lower extremity neurological symptomatology.  The record, however, shows that private examiners have attributed such symptomatology to peripheral and lumbar neuropathy, conditions for which service connection has been denied.  The record does not show that there have been any objective medical findings of a compound nerve disability in the clinical records associated with the claims folder.

The Board recognizes the Veteran's statements made in support of this claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing neurological symptomatology.).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to provide a medical diagnosis or a render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2011).  Thus, to the extent that the Veteran has indicated that he currently has a compound nerve disability, the negative medical evidence of record reflecting the absence of such a disability is of greater probative value and weight than the Veteran's reports made during the course of his claim for VA benefits. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current compound nerve disability that is a result of his service for which service connection may be established.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a compound nerve disability, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

The application to reopen the claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a compound nerve disability is denied.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

1.  Low Back

The Veteran asserts that service connection is warranted for a low back disability.  With respect to a current disability, post-service treatment records show that low back strain and lumbar spondylosis at L4-4 and L5-S1 have been diagnosed.

With respect to an in-service injury or disease, the December 2011 video conference hearing transcript shows that the Veteran testified that he injured his back while repositioning the landing gear on a C5 aircraft.  He indicated that he went to the hospital and was told to take aspirin.  (Transcript at page 7-8).  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., injuring his back while working on aircraft).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, a June 1980 separation report shows that the Veteran reported a history of recurrent back pain since 1975.  Also, a January 1994 service treatment record shows that he complained of experiencing low back pain for about a month and was assessed as having low back pain.

Despite the Veteran's contentions and evidence of both in-service and post-service back symptomatology, the record does not demonstrate that any examiner, VA or private, has provided an opinion as to the nature and etiology of such condition.  Therefore, the Board finds that the claim must be remanded to afford the Veteran a VA examination with opinion in this regard.

2.  Migraine Headaches

The Veteran asserts that service connection is warranted for migraine headaches, to include as due to in-service dental surgery.  The Veteran's service treatment records show that in June 1979, he underwent dental surgery-an intraorbital maxillary osteotomy with proplast implant and bank bone stabilization.  Although his service treatment records do not show that he ever complained of experiencing migraine headaches, the Veteran, during his December 2011 video conference hearing, testified that he has experienced such condition since his 1979 surgery.  He specifically indicated that while in the service, including right after his surgery, he complained of experiencing headaches to his oral surgeon and other doctors, but that they did not say much about it and he was just given Tylenol to take.  (Transcript at page 3-4).  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing migraine headaches, including subsequent to his in-service dental surgery).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Despite the Veteran's contentions and his current migraine headache diagnosis, the record does not demonstrate that any examiner, VA or private, has provided an opinion as to the nature and etiology of such condition.  Therefore, the Board finds that the claim must be remanded to afford the Veteran a VA examination with opinion in this regard.

With regard to the Veteran's allegation that he has had headaches since the dental surgery in service, the Board makes no determination as to his credibility at this point.  Indeed, the remand for an examination is in part to assist in determining the Veteran's credibility.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for his low back and migraine headache disabilities.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.

All pertinent symptomatology and findings should be reported in detail.  After examining the Veteran and reviewing his claims file, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran's current lumbar spine disability is in any way related to the symptoms documented during the Veteran's active duty service, including the reports of low back pain documented in a January 1994 service treatment record.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA examination by the appropriate specialist (s) to determine the nature and etiology of his migraine headaches.  The claims folder must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examining the Veteran and reviewing his claims file, the examiner should provide an opinion as to whether it is at least as likely as not that any current headache disability was incurred during military service, including as a result of dental surgery in June 1979.  The examiner is specifically requested to provide an opinion as to whether the Veteran's allegation of continuous headaches since such surgery are consistent with the type of surgery he underwent in service.  The examiner should provide a complete rationale for any opinion provided.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


